DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-2, 4-5, 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With specific regard to claims 1, 9 and 10 the term "preferably" in these claims is a relative term which renders the claim indefinite.  The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2, 4-5, 7-8 and 11 are rejected for their dependency on claims 1, 9 and 10. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4-5, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wani et al., US 2011/0039064. 
The published patent application issued to Wani et al., teach providing an electrically conductive fabric article comprising a substrate made from polyethylene terephthalate or polypropylene non-woven fabrics and a conductive acrylic based binder coating with added metallic or carbon particles (title, abstract, sections 0112-0015). Wani et al., teach that the fibers have a size ranging from .1-50 denier which overlaps the claimed dtex limitations (section 0117). Said binder coating is made from acrylic or acrylate based materials (sections 0025-0032). Wani et al., teach adding graphite, carbon or metallic particles to the binder coating in amount ranging from 1-30 wt. % (claim 29 and section 0103). Said particles have a size ranging from .5-5 microns (section 0108). Wani et al., teach coating the conductive binder on one or both sides of the non-woven substrate (section 0137). Suitable coating methods include blade, knife or cast coating or impregnating (sections 0137-0141). Said coating can be rolled or sprayed on (section 0147-0149). Wani et al., further teach it may be desirable to form a continuous film of the conductive binder coating on the fabric substrate (section 0158).  With regard to the claimed resistance, Wani et al., teach that the conductive binder coating has a surface resistance of 20 ohms or less (section 0128). Said conductive fabric material performs adequately following exposure to aging including time and temperature (0011).   With regard to the intended use of “for applying “it” under non-conductive water insulation layer”, when reading the preamble in the context of the entire claim, the recitation “for applying “it” under non-conductive water insulation layer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wani et al., US 2011/0039064 in view of Howells et al., US 5,850,144.
	Wani et al., is set forth above. 
	Wani et al., does not teach attaching the conductive fabric material to the claimed hydro-isolation layer. 
	The patent issued to Howells et al., teach forming a leak testable fluid impermeable membrane made from a conductive scrim wherein said conductive scrim is positioned between outer insulative  polyvinyl chloride plastic layers (title, abstract and figure 1). Said article provides a fluid-impermeable liner that exhibits good structural integrity and durability and further can detect pinhole openings in fluid-impermeable liners (column 4, 60-65). 
	Therefore, motivated by the desire to provide a fluid-impermeable liner that is durable and can detect pinhole openings, it would have been obvious to a person of ordinary skill in the art to incorporate the conductive fabric material of Wani et al., in the liner of Howells et al. Motivation to employ the conductive fabric of material of Wani et al., in the liner of Howells et al., is found in the desire to provide a conductive layer that performs well after exposure to aging and time and temperature aging. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789